Citation Nr: 0803042	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
private medical expenses incurred at Jackson County Memorial 
Hospital, on November 9, 2003.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 determination of the 
Medical Administration Services (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claim as well as 
assist claimants in making reasonable efforts to identify and 
obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  After careful review of 
the Combined Health Record (CHR), the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to notify the appellant of the information 
necessary to substantiate her claim as well as the applicable 
laws.  

The veteran asserts that she is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment incurred as a result of emergency treatment at 
Jackson County Memorial Hospital (Jackson Memorial) on 
November 9, 2003.  Specifically, she contends that she 
developed a complication from her service-connected 
hysterectomy in August 2003 which necessitated emergency 
care.  As such, her claim was adjudicated under 38 U.S.C.A. 
§ 1728(a) (West 2002).  See also 38 C.F.R. § 17.120 (2007) 
(VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities for service-connected 
disabilities or for a non-service-connected disability when 
these services are rendered in a medical emergency and VA or 
other federal facilities were not feasibly available).

Although the veteran was sent a VCAA letter in July 2005, 
this letter does not provide any information regarding the 
first required element of VCAA notice.  38 C.F.R. § 3.159(b).  
Specifically, the July 2005 letter fails to inform the 
veteran of the evidence and information necessary to 
substantiate her claim for reimbursement of unauthorized 
private medical treatment.  Moreover, neither the August 2005 
statement of the case, nor any other correspondence sent to 
the veteran, provided notice of the applicable laws and 
regulations pertinent to her claim.  See 38 C.F.R. §§ 
19.29(b), 19.31 (2007) (the statement of the case is required 
to contain "[a] summary of the applicable laws and 
regulations . . . and a discussion of how such laws and 
regulations affect the determination").  

Under the above circumstances, the Board is of the opinion 
that to proceed with a decision at this time would be 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, VA has not provided her with any 
notice, including a citation to the applicable laws and 
regulations, regarding what is needed to substantiate her 
claim.  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 
specific to the claim of entitlement to 
reimbursement or payment for unauthorized 
private medical expenses incurred at 
Jackson County Memorial Hospital, on 
November 9, 2003.  This letter must: (i) 
advise her of the type of evidence needed 
to substantiate this claim; (ii) apprise 
her of the evidence she must submit; (iii) 
apprise her of the evidence VA will 
obtain; and (iv) request that she submit 
any relevant evidence in her possession.

2.  Readjudicate the appeal and provide 
the veteran and her representative, if 
any, with a supplemental statement of the 
case following an appropriate waiting 
period that allows the veteran to submit 
any new relevant evidence.  The 
supplemental statement of the case must 
contain a summary of all applicable law 
and regulations pertaining to the issue 
currently on appeal as well as a 
discussion of how such laws and 
regulations affect the determination.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



